Case 18-30089      Doc 37        Filed 12/05/18 Entered 12/05/18 17:48:23        Desc Main
                                   Document     Page 1 of 5


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 In re:                                       )
                                              )       Case No. 18-30089
 Chicago Surgical Clinic Ltd.,                )       Hon. LaShonda A. Hunt
                                              )       Chapter 11
                       Debtor.                )       Hearing Date: December 19, 2018
                                              )       Hearing Time: 10:00 a.m.
                                              )

 To: See attached service list

                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that on Wednesday, December 19, 2018 at 10:00 a.m. or
 as soon thereafter as counsel may be heard, I shall appear before the Honorable Judge
 LaShonda A Hunt in Courtroom 719, 219 S. Dearborn Street, Chicago, Illinois, or before
 any other Judge who may be presiding in said Judge's place and staid, and shall then and
 there present Debtor's Motion for Abstention, a copy of which is attached and is hereby
 served upon you.

                                                      /s/ Jeffrey Strange

                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney of record in this cause, deposes and states on oath
 that he served the abovementioned document, a copy of which is attached hereto, upon
 the foregoing parties, by electronic transmission pursuant to Section II, B, 4 of the
 Administrative Procedures for the Case Management/ Electronic Case Filing System,
 and/or by U.S. Mail with proper postage prepaid from Wilmette, Illinois on the 6th of
 December , 2018 before the hour of 5:30 p.m.

                                                      /s/Jeffrey Strange
 Jeffrey Strange
 Jeffrey Strange & Associates
 717 Ridge Road
 Wilmette, IL 60091
 847/256-7377
 fax: 847/256-1681
 jstrangelaw@aol.com
Case 18-30089     Doc 37        Filed 12/05/18 Entered 12/05/18 17:48:23   Desc Main
                                  Document     Page 2 of 5




 SERVICE LIST VIA CM/ECF



 First Bank and Trust/ Byline
 c/o Tejal S. Desai Latimer
 LeVay Fyock LLC
 tdesai@llflegal.com

 Patrick S. Layng
 Office of the U.S. Trustee, Region 11
 USTPRegion11.ES.ECF@usdoj.gov

 Denise.DeLaurent@usdoj.gov

 Stoyan Kokochorov
 c/o Christopher Kendall
 ckendall@ckendall.com

 James E. Morgan
 Howard & Howard Attorneys PLLC
 Representing Stoyan Kokocharov
 jem@h2law.com, smckinney@howardandhoward.com

 Pravati SPV II LLC
 4400 N Scottsdale Road #9277
 Scottsdale, AZ 85251
 alex@pravaticapital.com

 United Healthcare Insurance Company
 ATTN: CDM/Bankruptcy
 185 Asylum Street - 03B
 Hartford, CT 06103-3408
 Vanessa_sakyi@uhc.com




 	                                          2	
Case 18-30089        Doc 37     Filed 12/05/18 Entered 12/05/18 17:48:23            Desc Main
                                  Document     Page 3 of 5


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In re:                                         )
                                                )       Case No. 18-30089
 Chicago Surgical Clinic Ltd.,                  )       Hon. LaShonda A. Hunt
                                                )       Chapter 11
                         Debtor.                )       Hearing Date:
                                                )       Hearing Time:
                                                )

                        DEBTOR’S MOTION FOR ABSTENTION

          Comes Now Chicago Surgical Clinic Ltd., Debtor in Possession and a Plaintiff in

 the above-styled cause, moves the Court to abstain from hearing case 2016 L 010121

 pending in the Circuit Court of Cook County and styled Yelena Levitin and Chicago

 Surgical Clinic, Ltd., v. Advanced Surgical Associates and Northwest Community

 Hospital et.al. pursuant to 28 U.S.C. 1334(c), and respectfully represents to the Court the

 following:

          1. Chicago Surgical Clinic Ltd. is one of two Plaintiffs in the above-styled cause

 which was filed in the Circuit Court of Cook County, Illinois and remains pending. The

 two Plaintiffs are Dr. Yelena Levitin and Chicago Surgical. Chicago Surgical’s presence

 is more nominal in regard to most counts. A copy of the state court complaint is attached

 as Exhibit A.

          2. The case started out in the United States District Court for the Northern District

 of Illinois and a discrimination case based upon gender. Certain counts were dismissed

 by the District Court and re-filed in the Circuit Court of Cook County. Certain

 discrimination claims remained in the District Court. The Seventh Circuit is considering




 	                                              3	
Case 18-30089        Doc 37    Filed 12/05/18 Entered 12/05/18 17:48:23               Desc Main
                                 Document     Page 4 of 5


 certain claims that were dismissed by the District Court. Oral argument has been

 completed before the Seventh Circuit.

         3. The Cook County case is based upon breach of contract and has been pending

 since 2016 in the Circuit Court of Cook County.

         4. An Order for Relief under Chapter 11 of the Bankruptcy Code was entered on

 October 26, 2018.

         5. The Bankruptcy Court has jurisdiction over the case referenced above under 28

 U.S.C. §§ 1334, 157(a), 151 and 1352 because it is related to the bankruptcy of Chicago

 Surgical Clinic Ltd. The United States Supreme Court has noted, “related to” bankruptcy

 proceedings include (1) causes of action owned by the debtor which become property of

 the estate pursuant to 11 U.S.C. § 541, and (2) suits between third parties which have an

 effect on the bankruptcy estate. Celotex Corp. v. Edwards, 514 U.S. 300, 308 n. 5, 115

 S.Ct. 1493, 131 L.Ed.2d 403 (1995). The suit against Northwest Community Hospital

 and the other three defendants falls into the first category.

         6. The state court where the matter was originally filed is able to timely

 adjudicate the matter. Discovery is now pending, motions for summary judgment have

 been filed and it is anticipated that the court will be able to try the matter in a timely

 manner.

         7. The District Court and Seventh Circuit portion of the case is nearing resolution

 by the courts.




                                                 /s/ Jeffrey Strange




 	                                              4	
Case 18-30089      Doc 37     Filed 12/05/18 Entered 12/05/18 17:48:23            Desc Main
                                Document     Page 5 of 5


                              CERTIFICATE OF SERVICE

         Please take notice that on December 6, 2018 the undersigned, an attorney, caused to
 be served upon all parties of record through the Court's CM/ECF filing system Debtor's
 Motion for Abstention, a copy of which is attached hereto.

                                               /s/ Jeffrey Strange



 Jeffrey Strange & Associates
 Attorney for debtor
 717 Ridge Road
 Wilmette, Illinois 60091
 ARDC # 3122923
 T: (847) 256-7377;
 F: (847) 256-1681
 jstrangelaw@aol.com




 	                                            5	
